Order entered October 22., 2012




                                               In The
                                   Court of Rppeaffi
                           fifth Miotritt of Mexao at           )1,21   affao
                                       No. 05-11-01495-CR

                            JONATHAN BRUCE REED, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F81-01988-K

                                             ORDER
       The Court has before it appellant's third motion to supplement the clerk's record.

Previously, appellant requested the Dallas County District Clerk to file a record that included all

motions, pleadings, and documents in this death penalty case. The Dallas County District Clerk

filed the clerk's record on March 7, 2012 and supplemental clerk's records on August 9, 2012

and October 10, 2012. Appellant asserts the clerk's record is still incomplete, but there is a

question of which documents are missing and whether they can be provided.

       We GRANT appellant's October 9, 2012 third motion to supplement the clerk's record

as follows:

       We ORDER the trial court to conduct a hearing to determine what documents were filed

in the original case; what documents have already been included in the record on appeal; what
documents are missing from the clerk's record; and whether the record can be supplemented with

the missing material.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.